PER CURIAM.
Action to recover upon an accident insurance policy, in which plaintiff had a verdict in the court below, and appealed from an order granting a new trial.
There is no substantial controversy about the facts in the case. The policy on which the action is founded provides that it does not cover injuries which are the result of dueling or fighting, or intentional injuries inflicted by the insured or by any other person. The injury complained of in this action was that of a broken arm, and the testimony as to how it happened fairly tends to show that it was the result of a fight between the plaintiff and one of his employees. Whether it conclusively so appears, we need not determine, for an examination of the record satisfies us that the trial court was justified in granting a new trial on the ground that the verdict was not sustained by the evidence. The case comes within the rule of Hicks v. Stone, 13 Minn. 398 (434), and the order appealed from must be sustained.
We do not attempt to determine the merits of the controversy, but simply hold that a new trial was within the discretion of the trial judge; and, no abuse thereof appearing, the order is affirmed.